Citation Nr: 1225946	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  12-09 735	)	DATE
	)
	)


THE ISSUE

Whether a Board decision of March 2001 (which found that there was no new and material evidence to reopen a claim for service connection for a bilateral knee condition) contains clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Robert C. Brown, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Senior Counsel






INTRODUCTION

The appellant, who is the moving party, was a member of the Oklahoma Army National Guard and had active duty for training from May 8, 1974 to August 23, 1974.

The moving party seeks revision or reversal of a March 2001 Board of Veterans' Appeals (Board) decision on the grounds of clear and unmistakable error.  This case comes before the Board by way of a motion received in April 2012.  


FINDINGS OF FACT

1.  In a March 19, 2001 decision, the Board denied the moving party's request to reopen his previously denied claim for service connection for a bilateral knee disorder. 

2.  The moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in March 2001; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.


CONCLUSION OF LAW

The March 2001 Board decision denying the request to reopen the claim for service connection for a bilateral knee disorder does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2010) does not apply to claims of clear and unmistakable error. See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001). See also 38 C.F.R. § 20.1411 (2011) (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  Thus, the Board will adjudicate the clear and unmistakable error motion without further VCAA discussion. 

Governing Laws and Regulations for CUE

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA. Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training. 38 C.F.R. § 3.6(d)(4). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995). 

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100 , 20.1104 (2011).  However, a final Board decision may be revised or reversed on grounds of clear and unmistakable error. 38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  Motions for review of prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a) .

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time (or constructively known at the time), were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a motion to revise a Board decision due to clear and unmistakable error.  38 C.F.R. § 20.1411(a). 

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation which was previously correctly applied. 38 C.F.R. § 20.1403(d), (e).

As noted above, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation. Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  New interpretations of a law subsequent to an RO (or Board) decision cannot form the basis for a valid claim of clear and unmistakable error. See Brewer v. West, 11 Vet. App. 228, 234 (1998); Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998). See also VAOPGCPREC 25-95 (Dec. 6, 1995).

Review for clear and unmistakable error in a prior Board decision must be based on the evidence and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1).  No new evidence will be considered in connection with the disposition of the clear and unmistakable error motion. 38 C.F.R. § 20.1405(b) . 

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on clear and unmistakable error may be instituted by the Board on its own motion or upon request of the claimant. 38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates. Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b). See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000), cert. denied, 121 S. Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met).

The Board has an obligation to read pro se filings liberally.  This obligation applies both to proceedings appealing an RO decision and to proceedings alleging clear and unmistakable evidence in a final decision of the Board. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009). But this obligation does not extend to filings by counsel. Andrews v. Nicholson, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005) (emphasis added).

A claim will be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Id. at 1363  . 

Background Facts

As noted, the appellant had active duty for training from May 8, 1974, to August 23, 1974.  In April 1979, the appellant submitted an application from service-connected compensation for a bilateral knee disorder.  He noted on the application that his only service was active duty for training.  The RO obtained his service medical records which showed that his enlistment examination was normal.  The records also showed that he complained of right knee pain on several occasions.  For example, in May 1974 he stated that he had right knee pain after exercise and at night.  He denied trauma.  No deformity or swelling was noted.  He had a full range of motion without tenderness.  It was noted that his quadriceps was weak.  In June 1974 he reported having right knee pain for one month.  Examination showed slight effusion.  He was tender on the side of the patella.  The range of motion was full and the knee was without instability.  The impression was chondromalacia.  

A service orthopedic clinic record dated in July 1974 notes that the appellant intermittently had problems with both knees since early 1974.  There was pain but no locking.  The range of motion was okay, there was no effusion, the collateral ligaments were okay, and the joint lines were not tender.  There was retro-patellar grating.  The impression was chondromalacia patella.  In August 1974, he again complained of pain in both knees.  The impression was chondromalacia patella bilateral.  A State of Oklahoma Military Department record dated in October 1974 noted that the reason for his discharge from his period of active duty for training   was "Failure to Meet Standards."

On his original claim for disability compensation in April 1979, he reported having been treated for knee problems in service and at the Children's Hospital in Oklahoma City from September 1974 to present.  The RO obtained treatment records from that facility.  A record dated in December 1974 noted that he complained of having pain in the knees for the past eight months.  There was no history of any specific injury to the knee.  The examiner's feeling was that the appellant had chondromalacia patella.  He was instructed on exercises to strengthen the quadriceps and advised to use heat and aspirin.  He was subsequently seen in August 1975 

The appellant was scheduled for a VA examination in June 1979, but he failed to report.  Subsequently, in a rating decision of July 1979, the RO denied the claim.  The RO noted that the period of service was categorized as active duty for training.  In the rating decision, the RO extensively discussed both the service medical records and the post service treatment records.  In the decision, the RO noted that the Appellant had not reported for a VA examination, and concluded that a knee condition was not indicated to have been incurred in or aggravated by service.  The appellant was notified of the decision and his appellate rights by letter issued that same month, but he did not initiate an appeal.

In June 1994, the Appellant requested that his claim be reopened.  The RO subsequently obtained additional post service treatment records, including a VA treatment record dated in June 1979 showing complaints of knee pain.  Subsequently, in a decision dated in October 1999, the RO concluded that the appellant had not presented new and material evidence to reopen the claim.  The RO noted that although the additional records showed the presence of a knee disorder, they did not show that it was associated with military service.  

The Appellant then appeal the RO's decision.  In an appellate decision issued in March 2001, however, the Board confirmed the decision by the RO.  The Board reviewed the evidence that had been of record at the time of the original decision, including the service medical records and the post service records from the hospital in Oklahoma.  The Board also discussed the basis of the RO decision denying the claim in July 1979.  The Board also reviewed the additional evidence which had been presented since the original denial of the claim.  The Board concluded that the additional post service treatment records were cumulative of evidence which had previously been considered.  Therefore, the Board concluded that the additional evidence was not new and material, and the claim had not been reopened.  

Analysis - Clear and Unmistakable Error

The appellant filed an April 2012 motion alleging clear and unmistakable error through his attorney.  The appellant's attorney asserts clear and unmistakable error in the Board's March 2001 decision.  Specifically, the moving party alleges that the statutory and regulatory provisions extant in 2001 pertaining to the service-connection claim were incorrectly applied. See 38 C.F.R. § 20.1403(a).  It is argued that the Board in its March 2001 decision should have found that there was clear and unmistakable error in the RO's original denial of the claim.  The attorney cites Roberson v. Principi, 251 F.3d 1378 (Fed Cir 2001) for the proposition that the Board had a duty to consider all potential claims raised by the evidence.  The attorney also cites Schroeder v. West, 212 F.3d 1265 (Fed Cir. 2000) for the proposition that the duty to assist includes the investigation of all possible in-service causes of current disability.  The attorney states that based on these precedents, the Board erred by failing to fully investigate the RO's original violation of the presumption of soundness.  

At the outset, the Board concludes the April 2012 motion for clear and unmistakable error meets the filing and pleading requirements of 38 C.F.R. §§ 20.1400(a), 1404(a), (b).  That is, the arguments advanced by the moving party allege clear and unmistakable error with the requisite specificity.  The moving party in the April 2012 motion clearly explained his allegation how the Board failed to correctly apply the law to the facts of record in 2001, thereby committing clear and unmistakable error.  The primary focus of the moving party's argument is legal in nature, namely that the Board failed to apply certain laws and regulations in its 2001 decision.  Therefore, since the April 2012 motion for clear and unmistakable error is clear and specific, the claim will be adjudicated on the merits. 

The Board must consider the law in effect at the time of the March 2001 Board decision. 38 C.F.R. § 20.1403(b)(1); Russell, 3 Vet. App. at 313-14. The relevant VA laws and regulations for service connection have undergone no substantive change since 2001. 

The Board finds no clear and unmistakable error in the March 2001 Board decision.  That is, the moving party has failed to demonstrate any error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 38 C.F.R. § 20.1403(a).  Contrary to the moving party's assertions, a review of the findings in the March 2001 Board decision does not reveal that the statutory or regulatory provisions extant in 2001 were incorrectly applied. Id.  Again, the Board must consider the law in effect at the time of the March 2001 Board decision. 38 C.F.R. § 20.1403(b)(1) ; Russell, 3 Vet. App. at 313-14. 

The moving party's primary assertion is that the Board's March 2001 decision contained clear and unmistakable error as it failed to find CUE in the prior RO decision.  In other words, the Board failed to correctly apply the law to the facts.  However, a review of the March 2001 Board decision reveals that the moving party's assertion is incorrect.  The Board did in fact consider all applicable law and regulations and it correctly applied the law to the facts.  Several observations support this finding.  First, the Board notes that CUE was not specifically alleged by the appellant at the time of the Board's March 2001 decision.  In reaching this conclusion, the Board has noted that in a statement in support of claim dated in October 1999, the appellant stated that he felt that an error was made when the initial decision denying the claim was made.  He further stated that he had records showing a clear connection of his problems to service.  The appellant also stated on his substantive appeal statement dated in December 1999 that "clear error was made, evidence showing knee problem before getting out of was ignored."  However, he did not make any reference to the presumption of soundness.  

The brief submitted by the appellant's representative at that time (the Disabled American Veterans organization) in February 2001 likewise did not make any reference to the presumption of soundness, and did not make any arguments regarding there being clear and unmistakable error in a prior decision by the RO.  As noted above, an allegation of CUE must be raised with specificity.  Therefore, an allegation of the existence of clear and unmistakable error based on ignoring the presumption of soundness was not raised at the time of the Board decision in 2001.  

In addition, in the 2001 decision, the Board reviewed the evidence which had been of record at the time of the original decision, including the service medical records and the post service records from the hospital in Oklahoma.  The Board also discussed the basis of the RO decision denying the claim in July 1979.  The Board also reviewed the additional evidence which had been presented since the original denial of the claim.  The Board concluded that the additional post service treatment records were cumulative of evidence which had previously been considered.  Therefore, the Board concluded that the additional evidence was not new and material, and the claim had not been reopened.  The moving party may not agree with the Board's conclusion not to reopen the claim, but that is not equivalent to the Board committing clear and unmistakable error.  

In addition, to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c).  The Board notes that the appellant has not demonstrated that failure to consider an allegation of CUE based on failure of the RO to apply the presumption of soundness would have resulted in a different outcome.  In this regard, the Board notes that he appellant's period of service consisted of active duty for training.  He was a member of a state national guard and the fact that he was on active duty for training was noted in his October 1974 record noting the reason for his discharge.  Although his DD 214 does not specifically indicate that his service was ACDUTRA rather than active duty, the Board notes that it mentions that he was a member of the Army National Guard and was a trainee.  Such circumstances are consistent with a conclusion that this was ACDUTRA rather than active service.  Moreover, in his original claim the appellant conceded that this was a period of active duty for training.

An individual seeking VA disability compensation based on active duty for training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training in order to achieve veteran status and be entitled to disability compensation benefits. Smith v. Shinseki, 24 Vet. App. 40, 44   (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-72   (2010) (citing Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  

Neither the presumption of soundness nor the presumption of aggravation, nor the presumption of service incurrence for certain chronic diseases, such as sensorineural hearing loss, apply to a period of active duty for training.  See Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  Active duty for training is not the same a active duty.  Service on active duty for training only will not suffice to give one Veteran status.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  The appellant in the present case had only a period of ACDUTRA.  As a result, he is not considered to be a Veteran.  See 38 U.S.C. 101.  Without Veteran status, the presumptions which are provided to Veterans do not apply.  For this reason, the RO's failure to apply the presumption of soundness would not have been clear and unmistakable error.

In light of the above, the Board must conclude that the moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in March 2001; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different. 38 C.F.R. § 20.1403(a), (c).  The moving party has not demonstrated grounds for revision or reversal of a Board decision on the basis of clear and unmistakable error. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-141 1.  There being no other allegations of fact or law, this motion is denied.


ORDER

The motion for revision or reversal on the basis of clear and unmistakable error of the March 2001 Board decision (which found that there was no new and material evidence to reopen a claim for service connection for a bilateral knee condition) is denied.




                       ____________________________________________
	WAYNE BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



